Exhibit Confidential PURCHASE AND SALE AGREEMENT BETWEEN THE SELLERS LISTED ON SCHEDULE 1 and KEI (USA) POWER MANAGEMENT INC. KEI (MAINE) POWER MANAGEMENT (I) LLC KEI (MAINE) POWER MANAGEMENT (II) LLC KEI (MAINE) POWER MANAGEMENT (III) LLC KEI (MAINE) POWER MANAGEMENT (IV) LLC 2240867 Delaware, Inc. 2240870 Delaware, LLC 2240871 Delaware, LLC 2240872 Delaware, LLC DATED AS OFNOVEMBER 20, 2009 Confidential TABLE OF CONTENTS 1. DEFINITIONS 1 2. PURCHASE AND SALE OF INTERESTS AND MAINE HYDRO ASSETS; ASSUMPTION OF ASSUMED MAINE HYDRO LIABILITIES 13 2.1 Purchase and Sale of Interests and Maine Hydro Assets; Assumption of Liabilities 13 2.2 Closing 13 2.3 Allocation of Payments to Sellers 13 2.4 Working Capital Payment 14 3. REPRESENTATIONS AND WARRANTIES AS TO SELLERS, INTERESTS AND MAINE HYDRO ASSETS 15 3.1 Ownership of Interests, Assets 15 3.2 Organization of Sellers 15 3.3 Authorization of Transaction 16 3.4 Noncontravention 16 3.5 Brokers’ Fees 16 3.6 No Other Interests 16 3.7 Disclaimers 16 4. REPRESENTATIONS AND WARRANTIES AS TO MAINE HYDRO COMPANIES AND MAINE HYDRO PROJECTS 18 4.1 Organization of Companies 18 4.2 Title to Assets 18 4.3 Noncontravention 18 4.4 Legal and Other Compliance; Permits 18 4.5 Project Contracts 19 4.6 Insurance 19 4.8 Litigation 19 4.8 Employees and Employee Benefits 20 4.9 Environmental Matters 21 4.10 Condemnation 21 4.11 Company Balance Sheet 21 4.12 Books and Records 21 Purchase and Sale Agreement Confidential 4.13 No Undisclosed Liabilities 22 4.14 Taxes 22 5. REPRESENTATIONS AND WARRANTIES AS TO U.S. HYDRO PROJECT COMPANIES AND U.S. HYDRO PROJECTS 22 5.1 Organization of Companies 22 5.2 Equity Interests 23 5.3 Title to Assets 23 5.4 Noncontravention 23 5.5 Legal and Other Compliance; Permits 23 5.6 Project Contracts 24 5.7 Insurance 24 5.8 Litigation 24 5.9 Employees and Employee Benefits 24 5.10 Environmental Matters 25 5.11 Condemnation 26 5.12 Company Balance Sheet 26 5.13 Books and Records 26 5.14 No Undisclosed Liabilities 26 5.15 Taxes 26 6. REPRESENTATIONS AND WARRANTIES OF BUYER 27 6.1 Organization of Buyer 27 6.2 Authorization of Transaction 27 6.3 Noncontravention 27 6.4 Brokers’ Fees 28 6.5 Litigation 28 6.6 No Knowledge of Sellers’ Breach 28 6.7 Availability of Funds 28 6.8 “As Is” Sale 28 6.9 Purchase for Investment 29 6.10 Buyer’s Reports; Qualified Buyer 29 7. COVENANTS OF SELLERS 29 7.1 Further Assurances 29 7.2 Access after Closing 30 -2- Purchase and Sale Agreement Confidential 8. COVENANTS OF BUYER 30 8.1 Further Assurances 30 8.2 Access after Closing 30 8.3 Discharge of Environmental Liabilities 31 8.4 Use of Name 31 9. CLOSING DELIVERIES; CONDITIONS TO CLOSING 31 9.1 Sellers’ Closing Deliveries 31 9.2 Buyer’s Closing Deliveries 32 9.3 Conditions to Obligation of Buyer to Close 33 10. CONFIDENTIALITY 35 10.1 Confidentiality 35 11. TAXES 36 11.1 Liability for Taxes 36 11.2 Tax Election 37 12. INDEMNIFICATION; REMEDIES; RISK OF LOSS 39 12.1 Survival of Representations and Warranties; Survival of Covenants and Agreements 39 12.2 Effect of Closing 39 12.3 Indemnity by Buyer 39 12.4 Limitations on Liability 40 12.5 [Reserved] 41 12.6 Matters Involving Third Parties 41 12.7 Net of Insurance 42 13. TERMINATION 42 13.1 Termination of Agreement 42 13.2 Effect of Termination 42 14. MISCELLANEOUS 42 14.1 Press Releases and Public Announcements 42 14.2 No Third Party Beneficiaries 42 14.3 No Joint Venture 42 14.4 Entire Agreement 43 -3- Purchase and Sale Agreement Confidential 14.5 Succession and Assignment 43 14.6 Counterparts 43 14.7 Headings 43 14.8 Notices 43 14.9 Governing Law 44 14.10 [Intentionally omitted] 45 14.11 Consent to Jurisdiction 45 14.12 Amendments and Waivers 45 14.13 Severability 45 14.14 Expenses 45 14.15 Construction 45 14.16 Incorporation of Exhibits and Schedules 45 14.17 Specific Performance 45 14.18 Good Faith Covenant 46 14.19 Dispute Resolution 46 EXHIBITS Exhibit A – The Projects Exhibit B-1 – Form of Transfer and Assignment Agreement Exhibit B-2 – Form of Bill of Sale Exhibit B-3 – Form of Quitclaim Deed with Covenant Exhibit B-4 – Form of Assignment and Assumption Agreement Exhibit C – Form of Stock Power Exhibit D – Form of Employee Transfer Agreement Exhibit E – Form of Agreement Regarding Representations and Warranties Exhibit F – Form of Release Exhibit G – Form of Sellers’ Officer’s Certificate SCHEDULES Schedule 1 – Equity Sellers Interests; Buyers Schedule 2 – Sellers’ Approvals Schedule 3 – Buyers’ Approvals Schedule 4 – Omitted Schedule 5 – Material Assets Schedule 6 – Buyer Phase I Environmental Reports Schedule 2.3(a) – Allocable Purchase Price -4- Purchase and Sale Agreement Confidential Schedule 2.4 – Net Working Capital Calculation Schedule 3.4 – Noncontravention – Sellers Schedule 4.2(a) – Permitted Encumbrances (Maine Hydro) Schedule 4.3 – Noncontravention – Maine Hydro Companies Schedule 4.4(a) – Legal Compliance (Maine Hydro) Schedule 4.4(b)(i) – Permits (Maine Hydro) Schedule 4.4(b)(ii) – Permits – Noncompliance(Maine Hydro) Schedule 4.4(b)(iii) – Permits – Transfers and Reissuances (Maine Hydro) Schedule 4.5(a) – Project Contracts (Maine Hydro) Schedule 4.5(b) – Defaults (Maine Hydro) Schedule 4.6 – Insurance (Maine Hydro) Schedule 4.7 – Litigation (Maine Hydro) Schedule 4.8(a) – Employee Claims (Maine Hydro) Schedule 4.8(b) – Operating Employee Plans (Maine Hydro) Schedule 4.8(e) – Post-Retirement Benefits (Maine Hydro) Schedule 4.8(f) – Operating Employee Plan Commitments (Maine Hydro) Schedule 4.9 – Environmental Matters (Maine Hydro) Schedule 4.10 – Condemnation (Maine Hydro) Schedule 4.13 – No Undisclosed Liabilities (Maine Hydro) Schedule 4.14 – Taxes (Maine Hydro) Schedule 5.3(a) – Permitted Encumbrances (U.S. Hydro) Schedule 5.4 – Noncontravention – U.S. Hydro Project Companies Schedule 5.5(a) – Legal Compliance (U.S. Hydro) Schedule 5.5(b)(i) – Permits (U.S. Hydro) Schedule 5.5(b)(ii) – Permits – Noncompliance (U.S. Hydro) Schedule 5.5(b)(iii) – Permits – Transfers and Reissuances Schedule 5.6(a) – Project Contracts (U.S. Hydro) Schedule 5.6(b) – Defaults (U.S. Hydro) Schedule 5.7 – Insurance (U.S. Hydro) Schedule 5.8 – Litigation (U.S. Hydro) Schedule 5.9(a) – Employee Claims (US Hydro) Schedule 5.9(d) – Post-Retirement Benefits (U.S. Hydro) Schedule 5.9(e) – Operating Employee Plan Commitments (U.S. Hydro) Schedule 5.10 – Environmental Matters (U.S. Hydro) Schedule 5.11 – Condemnation (U.S. Hydro) Schedule 5.12 – U.S. Hydro Project Company Distributions Schedule 5.14 – No Undisclosed Liabilities (U.S. Hydro) Schedule 5.15 – Taxes (U.S. Hydro) Schedule 9.3(i) – Title Deliverables -5- Purchase and Sale Agreement Confidential PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (the “Agreement”) is entered into as of November 20, 2009 (the “Effective Date”), by and among Ridgewood Maine Hydro Partners, L.P., a Delaware limited partnership (“RMHP”), the
